In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated June 4, 2003, which, inter alia, after a hearing, granted a three-year order of protection to the wife and the parties’ two children.
Ordered that the order is affirmed, without costs or disbursements.
Under the facts of this case, the Family Court’s failure to hold a dispositional hearing does not require reversal (see Matter of Dabbene v Dabbene, 297 AD2d 812, 813 [2002]; Matter of Annie C. v Marcellus W., 278 AD2d 177 [2000]; Matter of Quintana v Quintana, 237 AD2d 130 [1997]; cf. Matter of Alice C. v Joseph C., 212 AD2d 698 [1995]). Moreover, the Family Court’s finding that aggravating circumstances were present, justifying extending the order of protection to three years, is supported by the record (see Matter of Mawhirt v Mawhirt, 241 AD2d 524 [1997]; Matter of Reilly v Reilly, 254 AD2d 361, 362 [1998]).
The husband’s remaining contentions are without merit. Krausman, J.E, Schmidt, Cozier and Mastro, JJ., concur.